Title: To George Washington from Brigadier General Duportail, 3 December 1777
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



Sir
3d December 1777.

I have examined anew with all the attention of which I am capable, the Project of attacking the English and it still appears to me too dangerous—the great Body of Militia with which we might be reinforced for this purpose does not give me any additional hope of succeeding—it is not the number of Troops which is of importance in this case, but it is the quality, or rather their nature and manner of fighting—The Troops wanted are such as are capable of attacking with the greatest vivacity, the greatest firmness—Troops that are not astonished at suffering a considerable Loss in the first onset, without causing any to the Enemy—for this must be the case in an Attack of Intrenchments—although when the Works are carried the Chance turns and the Loss is on the side of the intrenched—now, are the Militia or even our Continentals capable of undergoing this Trial, in which the best Troops in the world cannot always support themselves—I am very sorry in giving

the motives for my opinion to be obliged to speak so unfavorably of our Army—but the Battle of German Town ought to be a Lesson to us—if our Army had proceeded with vigour on that occasion, would not the English have been completely defeated—The Disposition was excellent—Your Excellency in that instance really conquer’d General How, but his Troops conquered yours—if then notwithstanding the advantages of a complete Surprise, notwithstanding the advantages of ground—we were repulsed—what would happen before a Line of Redouts well disposed in all appearance, and the Intervals of which are closed with Abbatis.
There is however a case in which I think we might attack the Enemy with Success—I mean if the Schuylkil should be sufficiently frozen below their left to admit of our throwing our greatest Force on their Rear at the same time that we should make an attack in front—Gentlemen acquainted with the Country must decide this point—if indeed the Schuylkil is sufficiently frozen every year to afford a passage for Columns of Troops with Artillery—my opinion is fixed—I think the Army ought to be marched to the other side of Schuylkil, to be reinforced with all the militia that can be collected, while we wait for the favorable moment.
I would go more minutely into the Subject, if Your Excellency did not order me to send my Answer this morning—I did not receive Your Excellencys Letter ’till half after twelve, and it is now half after one. I am With great Respect Sir Yours &c.

Sign’d Le Chevr Du Portail

